DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Hamilton on January 14, 2022.

The application has been amended as follows: 
Please AMEND claims 3, 10, 12, and 20 as follows:

3. (Currently Amended) The graphics processing unit as in claim 1, wherein the set of FPUs includes first FPUs to perform the FP32 operations and second FPUs to perform the FP16 operations.

10. (Currently Amended) A method to facilitate processing of data at a graphics processing unit (GPU), the method comprising:
receiving, at a first set of processing cores of a first type, a first set of operands from first 
registers of a register file, wherein the first set of processing cores of the first type includes circuitry to execute instructions to perform matrix operations on the first set of 
receiving, at a second set of processing cores of a second type, a second set of operands from 
second registers of the register file, the second set of processing cores being different from the first set of processing cores; 
performing multi-dimensional matrix math operations on the first set of operands at the first set 
of processing cores; and 
performing general-purpose graphics processing unit (GPGPU) operations on the second set of 
operands at the second set of processing cores, wherein performing the GPGPU operations at the second set of processing cores comprises: 
executing instructions at a set of floating point units (FPUs) to perform floating point operations, wherein executing the instructions at the set of FPUs comprises performing 32-bit floating point (FP32) operations and 16-bit floating point (FP16) operations; and 
executing instructions at a set of integer units to perform integer operations.

12. (Currently Amended) The method as in claim 10, further comprising performing the FP32 operations at first FPUs of the set of FPUs and performing the FP16 operations at second FPUs of the set of FPUs.

20. (Currently Amended) The graphics processing system as in claim 18, wherein the set of FPUs includes first FPUs to perform the FP32 operations and second FPUs to perform the FP16 operations.
Allowable Subject Matter

Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance: The Examiner’s statement of reasons for allowance was given in the Non-Final Office Action mailed November 12, 2021, where independent claims 1, 10, and 18 have been amended to incorporate indicated allowable subject matter which is not taught or suggested, singly or combined, by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement

The information disclosure statements (IDS) submitted on December 9, 2021 and January 12, 2022 were filed after the mailing date of the Non-Final Office Action on November 12, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612